      Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 1 of 29




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA

PRIDE CENTRIC RESOURCES,                      §
INC, FORMERLY KNOWN AS                        §     CIVIL ACTION NO. _____________
PRIDE MARKETING AND                           §
PROCUREMENT, INC.                             §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §
                                              §
LAPORTE, A PROFESSIONAL                       §
ACCOUNTING CORPORATION,                       §
CHERYL HASPEL, TRACY TUFTS                    §
ANTHONY M. RUTLEDGE, TERRI                    §
TROYER, MICHAEL SIMON and                     §
CONTINENTAL CASUALTY                          §
COMPANY                                       §
                                              §
       Defendants.                            §       JURY DEMAND

        ORIGINAL COMPLAINT OF PRIDE CENTRIC RESOURCES, INC.

       PRIDE Centric Resources, Inc., formerly known as PRIDE Marketing and Procurement,

Inc., respectfully files this Original Complaint against LaPorte, A Professional Accounting

Corporation, Cheryl Haspel, Tracy Tufts, Anthony M. Rutledge, Terri Troyer, Michael Simon

and Continental Casualty Company (collectively hereafter "Defendants or LaPorte").

                                              I.
                                           PARTIES

           1. Plaintiff, PRIDE Centric Resources, Inc. ("PRIDE"), is a Delaware Corporation

domiciled in and with its principal place of business in Arapahoe County, State of Colorado.

           2. Defendant, LaPorte, A Professional Accounting Corporation ("LaPorte"), is a

Louisiana Corporation domiciled in and with its principal place of business in the Parish of


                                          Page 1 of 29
      Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 2 of 29



Jefferson, State of Louisiana; LaPorte may be served through its counsel of record, Mr. Richard

G. Duplantier, Galloway Johnson Tompkins Burr & Smith, 701 Poydras, 40 th Floor, New

Orleans, Louisiana 70139.

           3. Cheryl Haspel (“Haspel”), a person of the full age of majority, who upon

information and belief is domiciled in the Parish of St. Tammany, State of Louisiana. Haspel was

at all material times employed by LaPorte and involved on the 2013 and/or 2014 audits of the

financial statements of PRIDE. Cheryl Haspel may be served though her counsel, Mr. Richard G.

Duplantier, Galloway Johnson Tompkins Burr & Smith, 701 Poydras, 40 th Floor, New Orleans,

Louisiana 70139.

           4. Tracy Tufts (“Tufts”), a person of the full age of majority, who upon information

and belief is domiciled in the Parish of Jefferson, State of Louisiana. Tufts was at all material

times employed by LaPorte and involved on the 2013 and/or 2014 audits of the financial

statements of PRIDE. Tufts may be served through her counsel, Mr. Richard G. Duplantier,

Galloway Johnson Tompkins Burr & Smith, 701 Poydras, 40 th Floor, New Orleans, Louisiana

70139.

           5. Anthony M. Rutledge (“Rutledge”), a person of the full age of majority, who

upon information and belief is domiciled in the Parish of St. Tammany, State of Louisiana.

Rutledge was at all material times employed by LaPorte and involved on the 2013 and/or 2014

audits of the financial statements of PRIDE. Mr. Rutledge may be served through his counsel,

Mr. Richard G. Duplantier, Galloway Johnson Tompkins Burr & Smith, 701 Poydras, 40 th Floor,

New Orleans, Louisiana 70139.

           6. Defendant Terri Troyer (“Troyer”), a person of the full age of majority, who upon

information and belief is domiciled in the Parish of Jefferson, State of Louisiana. Troyer was at



                                          Page 2 of 29
      Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 3 of 29



all material times employed by LaPorte and involved in the 2013 and/or 2014 audits of the

financial statements of PRIDE and may be served through her counsel, Mr. Richard G.

Duplantier, Galloway Johnson Tompkins Burr & Smith, 701 Poydras, 40 th Floor, New Orleans,

Louisiana 70139.

             7. Defendant, Michael Simon (“Simon”), a person of the full age of majority, who

upon information and belief is domiciled in the Parish of Jefferson, State of Louisiana. Simon

was at all material times employed by LaPorte and involved in the 2013 and/or 2014 audits of

the financial statements of PRIDE and FSW and may be served through his counsel, Mr. Richard

G. Duplantier, Galloway Johnson Tompkins Burr & Smith, 701 Poydras, 40 th Floor, New

Orleans, Louisiana 70139.

             8. Defendant, Continental Casualty Company (“Continental”), was at all times

material the liability insurer of LaPorte and is liable to PRIDE under the Louisiana Direct Action

Statute, LA R.S. § 22:1269. Continental can be served with process through the Louisiana

Secretary of State, 8585 Archives Ave., Baton Rouge, Louisiana 70809.

                                            II.
                                       JURISDICTION

             9. This court has diversity jurisdiction over the parties pursuant to 28 U.S.C.

§1332(a). No defendant is a citizen of the same state as Plaintiff, and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.

             10.       Plaintiff, PRIDE, is a Delaware corporation with its principal place of

business in the State of Colorado. All of the individual defendants reside in the State of

Louisiana.    Defendant, LaPorte, is a Louisiana corporation.      Under 28 U.S.C. § 1332(c),

Defendant Continental Casualty Company is deemed a citizen of every state and foreign state of




                                          Page 3 of 29
      Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 4 of 29



which the insured, LaPorte, is a citizen. Therefore, Continental Casualty Company is a citizen of

Louisiana for jurisdictional purposes.

                                              III.
                                             VENUE

             11.       Under 28 U.S.C. § 1391(b)(2), venue is proper in the Eastern District of

Louisiana because it is a “judicial district in which a substantial part of the events or omissions

giving rise to the claim occurred….”

             12.       Further, venue is proper in this judicial district pursuant to 28 U.S.C. §

(b)(1) because all defendants reside in Louisiana, the state where the district is located and at

least one of the defendants resides in the Eastern District of Louisiana. All individual defendants

are residents of Louisiana per 28 U.S.C. § 1391(c)(1). As a corporation, LaPorte is deemed to

reside in any judicial district where its contacts would be sufficient to subject it to personal

jurisdiction at the time the action is commenced under 28 U.S.C. § 1391(c)(2).             LaPorte

advertised, promoted, and supplied its services at all times relevant in the State of Louisiana and,

more particularly, within the jurisdictional boundaries of the United States District Court for the

Eastern District of Louisiana. Continental Casualty Company is in the insurance business and

provides liability insurance to insureds such as LaPorte. It conducts business in the State of

Louisiana.

                                             IV.
                                         BACKGROUND

             13.       PRIDE is a member-owned cooperative that purchases foodservice

equipment in large quantities in order to obtain savings obtained by buying large quantities of

foodservice equipment for its member dealers. PRIDE has over 100 professional foodservice

equipment and supply dealers located throughout the United States and Canada. PRIDE connects



                                           Page 4 of 29
      Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 5 of 29



foodservice equipment and supply dealers with manufacturers to obtain competitive purchasing

for those dealers/customers. PRIDE was formed in 1989.

            14.       Foodservicewarehouse.com, LLC ("FSW''), a former Delaware limited

liability company, was formed in 2006 by approximately 80% of the shareholders of PRIDE to

which it was related through this common ownership. The board of PRIDE and management

committee of FSW shared a number of common members.

            15.       LaPorte was the independent auditor for PRIDE and FSW, and LaPorte

audited the financial statements of PRIDE and FSW for the years ended December 31, 2013

and 2014.

            16.       Louis Puissegur, a former LaPorte CPA, was hired in or about early 2000

as the Chief Financial Officer for PRIDE. He was also the Chief Financial Officer of FSW

beginning in or about 2007.

            17.       LaPorte was engaged by PRIDE to perform audits of its financial

statements for the years ended December 31, 2013 and December 31, 2014. These audits were

performed by Defendant LaPorte during the summer of 2015.

            18.       The Board of Directors of PRIDE relied on the audit opinions of LaPorte

on the financial statements of PRIDE to enable it to make financial decisions in the best interest

of PRIDE and its shareholders.

            19.       In connection with this audit engagement, LaPorte issued its letters dated

June 19, 2014 and June 19, 2015 to the Board of Directors and Members of PRIDE, promising to

timely communicate, in writing, their discovery of any fraud involving senior management and

other fraud causing a material misstatement of the financial statements, any instances of

noncompliance with laws and regulations that might come to their attention, any significant



                                          Page 5 of 29
      Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 6 of 29



deficiencies or material weaknesses in internal control that might become known to them during

the course of the audit, and any other matters arising from the audit deemed significant and

relevant to the Board and the Members of PRIDE in their oversight of the financial reporting

process. LaPorte further represented that it would "accumulate misstatements identified during

the audit" other than those that were "clearly" trivial, and, at the end of the audit, inform the

Board and the members of PRIDE of "all unrecorded misstatements aggregated by us in

connection with our evaluation of our audit test results."

            20.        LaPorte conducted its audit of the financial statements of PRIDE and

issued its Independent Auditor's Reports on the Financial Statements of PRIDE as of December

31, 2013 and 2014 on September 14, 2015.

                       LINE OF CREDIT GUARANTEED BY PRIDE

            21.        FSW obtained a line of credit from IberiaBank in May 2010 and had its

first draw in July 2010. The line was sparingly used until 2014. In or about late May 2014 FSW

obtained an increase in the line of credit from $5 million to $10 million. IberiaBank, as a

condition of the loan, required FSW to obtain the agreement of its related company, PRIDE, to

provide a $5 million guaranty on the loan, which was provided. This line of credit was again

increased in May 2015 from $10 million to $20 million with a corresponding increase in the

PRIDE guaranty to $10 million. FSW's security for the line of credit consisted of its inventory

and accounts receivables.

            22.        As a further condition of the extension of this line of credit to FSW,

IberiaBank required that it be provided with annual audited financial statements of both FSW

and PRIDE. LaPorte was aware of this requirement and that IberiaBank was relying on LaPorte’s

audits for the continued extension of credit to FSW that was guaranteed by PRIDE.



                                           Page 6 of 29
      Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 7 of 29



            23.       On or about December 22, 2015, and in reliance on LaPorte’s Independent

Auditor's Report dated September 14, 2015 on the consolidated financial statements of PRIDE

and LaPorte's Independent Auditor's Report on the consolidated financial statements of FSW

dated October 13, 2015, the Board of PRIDE agreed to increase PRIDE's guaranty of FSW's

borrowing obligation to IberiaBank from $10,000,000 to $15,000,000.

            24.       In mid-February 2016, PRIDE was informed by FSW that rather than

earning a profit in 2015 as expected, FSW had suffered a loss expected to be in the range of $10

- $15 million. This information was communicated by FSW to IberiaBank which promptly

foreclosed on its loan with FSW and then, without notice to PRIDE, swept all balances from the

PRIDE bank accounts held by IberiaBank. In order to obtain a release by IberiaBank of the

PRIDE procurement cash accounts that held funds sent to PRIDE by PRIDE dealers to make

payments for dealer purchases, PRIDE had to agree to pay an additional $3.5 million dollars to

IberiaBank by May 15, 2016 pursuant to the guaranty. These amounts were in addition to the

operating account balance that IberiaBank swept and did not return to PRIDE. The total paid to

IberiaBank by PRIDE under its guaranty of the FSW loan was $15.7 million.

                                     FSW BANKRUPTCY

            25.       On or about May 20, 2016, FSW filed for Chapter 11 Bankruptcy

protection in the United States Bankruptcy Court for the Eastern District of Louisiana. This filing

has since been converted to a Chapter 7 liquidation proceeding.

                                    REBATE ADVANCES

            26.       Beginning on or before January 1, 2015, PRIDE, without the knowledge

of its board, began loaning funds to FSW as unapproved advances against future rebates to be

earned. By June 2015, PRIDE had loaned to FSW an amount "just under" $5,000,000. These



                                           Page 7 of 29
      Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 8 of 29



loans, despite their clear materiality, were not disclosed by PRIDE in its related notes to the

financial statements (referenced herein as “PRIDE’s 2014-2013 Financial Statements”) or by

LaPorte in its September 14, 2015 Independent Auditor's Report on PRIDE's balance sheets as of

December 31, 2014 and 2013. These loans, originally coded to the "Due from FSW" account

were moved and reclassified at the end of June 2015 to the "Rebates Fee Held for Distribution"

account. By September 29, 2015, this amount was in excess of $7,000,000. LaPorte, at a

minimum, should have required PRIDE to disclose this material subsequent event in the 2014

audits of PRIDE’s 2013-2014 Financial Statements.

                                       LOAN DEFAULT

            27.        Subsequent to PRIDE's agreement to increase the amount of its guaranty

of FSW's loan with IberiaBank, PRIDE discovered that FSW had failed to make scheduled

payments on its loan with IberiaBank since approximately June 2015, some seven months before

PRIDE was asked to increase its guaranty to $15 million. This failure by FSW to make payments

was an event of default under FSW's loan with IberiaBank, and was clearly material to PRIDE,

and should have been disclosed by LaPorte as a material subsequent event in its audit of

PRIDE’s financial statements for the year ended December 31, 2014.

            28.        At the time it issued its September 14, 2015 audit report on PRIDE's 2014-

2013 Financial Statements, LaPorte knew or should have known that FSW was in default on its

$21 million loan with IberiaBank, that FSW lacked the financial ability to continue performing

its obligations on the loan, that FSW had not submitted its audited financial statements to the

bank by September 15, 2015 and that its inventory and account receivables had been overstated

and were not adequate security for the loan. LaPorte knew or should have known that FSW's

inability to perform under the loan materially adversely affected PRIDE's potential liability on its



                                           Page 8 of 29
      Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 9 of 29



guaranty of the IberiaBank loan. Despite such knowledge, LaPorte failed to require PRIDE to

disclose any of these material facts in its 2014-2013 Financial Statements and failed to raise this

issue in its September 14, 2015 auditor's report regarding PRIDE's 2014-2013 Financial

Statements.

                                  VENDOR GUARANTEES

              29.     PRIDE, when placing orders for FSW, provided to its vendors certain

procurement codes. These codes guaranteed payment by PRIDE for the order to the vendor.

Accordingly, when FSW defaulted on its payment obligations to its vendors, PRIDE remained

obligated under its guarantees to pay the vendors for FSW's unpaid orders.

              30.     LaPorte understood that the procurement codes constituted a guaranty of

payment and, during the course of its audits, failed to properly quantify and disclose these

amounts as a contingent liability that PRIDE had guaranteed on behalf of FSW. Accordingly,

LaPorte was aware but failed to require that PRIDE disclose that it was guaranteeing in excess of

$10 million of FSW's purchases without any collateral from FSW for these guarantees by

PRIDE.

                                   INSOLVENCY OF FSW

              31.     LaPorte, despite having been made aware by at least September 14, 2015,

that FSW's loan balance with IberiaBank as of December 31, 2014 was $18,639,140.00, and that

its existing credit line was only $21,000,000, failed to disclose to PRIDE's Board of Directors in

its September 14, 2015 auditor's report on PRIDE's 2014-2013 Financial Statements, that FSW

lacked adequate available credit and operating capital to make payments on the line of credit

guaranteed by PRIDE. This increase to $18,639,140 in the balance on FSW's line of credit (for




                                           Page 9 of 29
      Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 10 of 29



the year ending December 31, 2014) was particularly significant since the balance on FSW's line

of credit for the year ending December 31, 2013 was only $1,850,000.

            32.        PRIDE in its 2014-2013 Financial Statements disclosed in the Notes

(Note No. 5) that PRIDE is a guarantor of FSW's $21 million line of credit, that the balance was

$18,639,140 and that the line of credit was secured by FSW's inventory and accounts receivable.

Despite the recognition that the line of credit was secured by FSW's inventory and accounts

receivable, LaPorte failed to require PRIDE to disclose that FSW’s inventory value was

significantly overstated.

            33.        LaPorte was, or should have been aware, in the exercise of the degree of

care, skill, and diligence required by a reasonably prudent certified public accountant practicing

in Metairie, Louisiana, that FSW did not have the ability to finance or pay for its ongoing

operations, that it was in breach of its loan covenants—including the requirement of an audit by

September 15, 2015, that it was borrowing undisclosed and unapproved advances against

rebates, that it was relying on the credit and guarantees of PRIDE to remain in operation, and

that these facts presented a going concern issue for PRIDE – that required further examination to

determine if, in fact, PRIDE was a viable business for the next twelve months. These findings

were material and should have been disclosed to PRIDE.

                                 RELIANCE ON LAPORTE

            34.        Defendant LaPorte was aware or should have been aware at the time the

engagement was undertaken by LaPorte that the audits of PRIDE and FSW’s financial

statements were to be made available to PRIDE for its use in connection with PRIDE'S decision

to provide advances to FSW and to guarantee financial obligations of FSW. PRIDE’s obligation

to IberiaBank under the guaranty was specifically disclosed to LaPorte and LaPorte was aware



                                          Page 10 of 29
     Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 11 of 29



that PRIDE intended to rely upon LaPorte's audits of PRIDE's and FSW's financial statements in

connection with the specific transactions described herein. LaPorte representatives had direct

contact and communications with PRIDE's management and LaPorte knew of and understood

PRIDE's management and PRIDE's Board of Directors' reliance on the financial statements of

PRIDE and the financial statements of FSW in connection with the financial transactions

between PRIDE and FSW described herein.

                                           V.
                                    STANDARD OF CARE

            35.       Defendant owed PRIDE a duty to exercise the degree of care, skill, and

diligence exercised by a reasonably prudent certified public accountant practicing in their

community or locality. Auditors owe a duty to perform their services with that degree of skill

and competence reasonably expected of persons in their profession in their community.

            36.       Audits should be performed in accordance with the Statements on

Auditing Standards ("SAS"). These standards provide guidance to external auditors on Generally

Accepted Auditing Standards (“GAAS”) and general accepted accounting principles with regard

to auditing the financial statements of an entity and issuing the auditor’s report. Financial

statements must be prepared in accordance with accounting principles generally accepted in the

United States of America.

            37.       AU-C § 230 regarding audit documentation governs the due professional

care in the performance of work. Auditors must exercise due professional care in the

performance of the audit and the preparation of the report. An auditor should possess "the degree

of skill commonly possessed" by other auditors and should exercise it with "reasonable care and

diligence." This section also requires that the auditor exercise professional skepticism and have

reasonable assurance that the financial statements are free of material misstatement.

                                          Page 11 of 29
     Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 12 of 29



            38.        AU-C § 265 governs communicating internal control related matters

identified in an audit. It is applicable whenever an auditor expresses or disclaims an opinion on

financial statements. During the course of an audit, the auditor may become aware of

deficiencies in internal control while obtaining an understanding of the entity and its

environment, including, but not limited to assessing the risks of material misstatement of the

financial statements due to error or fraud. The auditor should evaluate the severity of each

deficiency in internal control identified during the audit to determine whether the deficiency,

individually or in combination, is a significant deficiency or a material weakness. Deficiencies

identified during the audit that upon evaluation are considered significant deficiencies or material

weaknesses should be communicated, in writing, to management and those charged with

governance as a part of each audit.

            39.        AU-C § 560 governs subsequent events and provides that an independent

auditor's report ordinarily is issued in connection with historical financial statements that purport

to present financial position at a stated date and results of operations and cash flows for a period

ended on that date. However, events or transactions that occur subsequent to the balance-sheet

date, but prior to the issuance of the financial statements, and that have a material effect on the

financial statements require adjustment or disclosure in the statements.

            40.        Here, the audits performed by LaPorte were performed in a manner below

the standard of care for a Certified Public Accountant practicing in Louisiana. Defendants failed

to exercise that degree of skill and learning commonly applied under the same or similar

circumstances in Louisiana by a reasonably prudent Certified Public Accountant with the result

of injury, loss and damages to PRIDE. Defendants breached their duties owed to PRIDE as a




                                           Page 12 of 29
     Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 13 of 29



reasonably prudent auditor and Defendant’s breach of their duties to PRIDE was cause-in-fact of

PRIDE’s actual damages.

                                           VI.
                                    CAUSES OF ACTION

                                         COUNT I.
                               Negligence on Behalf of LaPorte

           41.        LaPorte failed to comply with the rules of professional conduct established

by the Louisiana Accountancy Act No. 473. LaPorte failed to comply with the AICPA CPA

Code of Conduct as required by Title 46, Part XIX, §1700 (5). Similarly, LaPorte failed to

comply with professional standards, including SAS, as required by Title 46, Part XIX, §1703 (A)

and §1703(C) and the AICPA Statements on Quality Control Standards (collectively referred to

herein as “Generally Accepted US Auditing Standards” or “GAAS”). As a result, PRIDE has

been damaged in excess of $ 30 million.

           42.        GAAS particularly relevant to the audit failures by LaPorte include the

following SASs in effect for audits of financial statements dated as of and for the periods ended

December 31, 2013 and 2014:

           AU-C §200, “Overall Objectives of the Independent Auditor and the Conduct
           of an Audit in Accordance with Generally Accepted Auditing Standards,”
           AU-C §220, “Quality Control for an Engagement Conducted in Accordance
           with Generally Accepted Auditing Standards,”
           AU-C §230, “Audit Documentation,”
           “AU-C § 265 “Communicating Internal Control Related Matters Identified in
           an Audit,”

           AU-C §240, “Consideration of Fraud in a Financial Statement Audit;”
           AU-C §250 “Consideration of Laws and Regulations in an Audit of Financial
           Statements,”



                                          Page 13 of 29
     Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 14 of 29



           AU-C §325, “Communicating Internal Control Related Matters Identified in
           an Audit,”
           AU §341 “The Auditor’s Consideration of an Entity’s Ability to Continue as a
           Going Concern,”
           AU§ 410 “Adherence to Generally Accepted Accounting Principles,”

           AU-C §560, “Subsequent Events and Subsequently Discovered Facts,”

           AU-C §570 “The Auditor’s Consideration of an Entity’s Ability to Continue
           as a Going Concern,”

           and

           AU-C §705, “Modifications to the Opinion in the Independent Auditor’s
           Report.”

           43.        Generally accepted Accounting Principles (“GAAP”) particularly

relevant to the audit failures by LaPorte include the following Financial Accounting

Standards Board Accounting Codification Standards in effect for financial statements for

the periods ended December 31, 2013 and 2014 (“ASC”):

           ASC § 205, “Presentation of Financial Statements,”
           ASC § 450 “Contingencies,”
           ASC § 460 “Guarantees,           FASB     Accounting    Codification,   Volume   1,
           October 31, 2014,”
           ASC § 470 “Debt, FASB Accounting Codification, Volume 1, October 31, 2014”
           ASC § 810 “Consolidation,”
           ASC § 825 “Financial Instruments,” and
           ASC § 855 “Subsequent Events.”

                       SPECIFIC AUDIT FAILURES BY LAPORTE

           44.        LaPorte’s audits of PRIDE’s 2014-2013 Financial Statements failed to

detect that the financial statements were materially misstated and not presented in conformity

with GAAP. LaPorte’s audits failed to detect that PRIDE’s 2014-2013 Financial Statements did


                                        Page 14 of 29
         Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 15 of 29



not fairly present PRIDE’s financial condition or its results of operations for the years ended

December 31, 2014 and December 31, 2013. LaPorte’s audits failed to detect the following

material misstatements and/or departures from GAAP:


                        Variable Interest Entity (“VIE”) 2014 & 2013 Audit Issue

                45.         PRIDE’s 2014 and 2013 financial statements failed to consolidate FSW as

required by ASC §810 “Consolidations.” ASC §810-10-25-38A requires the reporting entity to

consolidate, or combine, its financial statements with the financial statements of variable interest

entities (“VIE”s) as follows:

           “A reporting entity shall be deemed to have a controlling financial interest in a VIE if it
           has both of the following characteristics:

                 a.    The power to direct the activities of a VIE that most significantly
                       impact the VIE’s economic performance.

                 b.    The obligation to absorb losses of the VIE that could potentially be
                       significant to the VIE or the right to receive benefits from the VIE that
                       could potentially be significant to the VIE.” 1

                46.         PRIDE met both of these conditions with respect to FSW in 2014 and

2013. PRIDE’s management held ownership interests in FSW, operated FSW and directed

FSW’s activities. PRIDE’s management obligated PRIDE to absorb FSW’s losses by causing

PRIDE to guarantee up to $10 million (later increased to $15 million) of FSW’s bank debt. 2 In

addition, PRIDE’s management failed to require FSW to post collateral in support of PRIDE’s

guarantee of FSW’s vendor credit accounts, which obligated PRIDE to absorb FSW’s credit




1
    See, ASC §810-10-25-38A (a) & (b).
2
    See, e.g., Footnote 5 to the 2014 audited financial statements of PRIDE, BATES PRIDE 00070040.

                                                 Page 15 of 29
      Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 16 of 29



losses, as discussed further below. LaPorte’s 2014 audit identified and attempted to address the

VIE audit issue. However, LaPorte misapplied the guidance in ASC §810-10-25-38A. 3

             47.         LaPorte’s 2014 and 2013 audits failed to detect the departures from GAAP

noted above by not including FSW in PRIDE’s consolidated financial statements. LaPorte’s

audits failed to detect these departures from GAAP by focusing exclusively on “[PRIDE’s] right

to receive benefits from [FSW]…” and not addressing “[PRIDE’s] obligation to absorb losses of

[FSW]…” as called for in ASC §810-10-25-38A (b). 4

             48.         LaPorte failed to modify its audit opinion in 2014 and 2013 for a material

departure from GAAP as required under AU-C §705.07. LaPorte also failed to comply with AU-

C §700.13 through AU-C §700.21.               Additionally, the audit failures above resulted from

LaPorte’s audit partners failures to properly 1) direct and supervise the audit as required by AU-

C §220.17; 2) review the audit as required by AU-C §220.18 & §220.19; and 3) consult as

required by AU-C §220.20.

             49.         Defendants’ failure to consolidate the financial statements of PRIDE and

of FSW was a violation of generally accepted accounting principles. If FSW’s financial

statements had been consolidated with PRIDE’s financial statements for reporting purposes, the

true financial condition of FSW would have been more apparent to the PRIDE board members

and the losses ultimately incurred by PRIDE could have been avoided.

                   FSW’s Letter of Credit Policy Violation 2014 & 2013 Audit Issue




3
  The auditor that succeeded LaPorte, Postlethwaite & Netterville, APAC concluded that Pride and FSW should be
consolidated. See, “2015 Audit performed by Postlethwaite & Netterville, APAC”
4
  Tufts testified that PRIDE “management makes the assessment regarding variable interest entities" and that
LaPorte agreed with the assessment of PRIDE management that “PRIDE was not the primary beneficiary of FSW.”
See, the Corporate Deposition LaPorte page 166.

                                               Page 16 of 29
      Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 17 of 29



             50.          PRIDE’s 2014 and 2013 audited financial statements failed to disclose that

management did not require FSW to post collateral in the form of an irrevocable letter of credit

with PRIDE named as the beneficiary or other acceptable collateral. Instead, management

limited PRIDE’s disclosures to the following, “[PRIDE] offers a guaranteed payment policy for

members purchasing inventory items from specific restaurant equipment manufacturers…” 5 and

“…[PRIDE] grants credit to its members. Each member is required to secure an irrevocable

letter of credit with [PRIDE] named as a beneficiary…” 6

             51.          Numerous GAAP pronouncements required PRIDE’s management to

disclose the collateral policy violation by FSW in PRIDE’s audited financial statements. The

following are selected examples:

                   a. ASC §825 “Financial Instruments” required PRIDE’s management to disclose
                      “…information about [PRIDE’s] access to collateral or other security…” 7

                   b. ASC §850 “Related Party Transactions” states, “Information about
                      transactions with related parties that would make a difference in decision
                      making shall be disclosed so that users of financial statements can evaluate
                      their significance…”      Further, ASC §850 states, “…The disclosures
                      include…[a] description of the transactions, including transactions to which
                      no amounts or nominal amounts were ascribed… and such other information
                      deemed necessary to an understanding of the effects of the transactions on the
                      financial statements…”8

                   c. ASC §450 “Contingencies” states, “Disclosure of the contingency shall be
                      made if there is at least a reasonable possibility that a loss …may have been
                      incurred and…an accrual is not made for a loss contingency…” 9

                   d. ASC §460 “Guarantees” states, “An entity shall disclose certain loss
                      contingencies even though the possibility of loss may be remote… Examples
                      include… guarantees of indebtedness of others, including indirect guarantees

5
  See, e.g., Footnote 1 to the 2014 audited financial statements of PRIDE, BATES PRIDE 00069826.
6
  See, e.g., Footnote 4 to the 2014 audited financial statements of PRIDE, BATES PRIDE 00069830.
7
  See, ASC §825-10-50-21-c-2.
8
  See, ASC §850-10-10-1 and ASC §850-10-50-1.
9
  See, ASC §450-20-50-3.

                                               Page 17 of 29
      Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 18 of 29



                      of indebtedness of others… Other agreements that in substance have the same
                      guarantee characteristic…”10

              52.         LaPorte’s 2014 and 2013 audits failed to report PRIDE’s departures from

GAAP noted above. LaPorte did not investigate the existence or amount of any letter of credit as

required by PRIDE’s policies despite LaPorte flagging this area for special attention when

planning the audit.11 There is no evidence that LaPorte examined any letters of credit. LaPorte

did not request confirmation from banks of the existence and terms of letters of credit. These

generally accepted auditing procedures would likely have discovered the policy violation by

FSW and the related departures from GAAP discussed above. 12

              53.         LaPorte failed to modify its 2014 and 2013 audit opinions for these

material departures from GAAP as required under AU-C §705.07. LaPorte also failed to comply

with AU-C §700.13 through AU-C §700.21. LaPorte’s audits failed to effectively execute

generally accepted auditing procedures for related party transactions and subsequent events as

required by AU-C §550.04 through AU-C §550.07 and AU-C §560.12 through AU-C §560.14.

In addition, the failures above resulted from LaPorte’s audit partners failures to properly 1) direct

and supervise the audit as required by AU-C §220.17; 2) review the audit as required by AU-C

§220.18 & §220.19; and 3) consult as required by AU-C §220.20.

                            Callable FSW Debt Guarantee 2014 Audit Issue

              54.         PRIDE’s management failed to disclose in PRIDE’s 2014 financial

statements that FSW was going to violate at least one debt covenant in the loan guaranteed by


10
   See, ASC §460-10-50-2.
11
   Tufts understood that PRIDE’s procurement policy required all of PRIDE’s members, including FSW, to post a
letter of credit to secure purchases on behalf of PRIDE’s members. Tufts admitted that she not see anything in
LaPorte’s audit report that indicated that FSW did not have a letter of credit or other collateral securing PRIDE’s
guarantee of FSW purchases. Tufts also admitted that she “was not aware that [FSW purchases were] unsecured.”
See, the Corporate Deposition of LaPorte pages 153-154, 165
12
   See, bates stamp PRIDE 00070511.

                                                 Page 18 of 29
         Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 19 of 29



PRIDE.        The FSW loan agreement required FSW and PRIDE to submit audited financial

statements as soon as available, but in no event later than 258 days after the end of each fiscal

year (or by September 15). PRIDE issued its 2014 audited financial statements on September

14, 2015, before the bank deadline. However, FSW did not issue its 2014 audited financial

statements until October 13, 2015, long after the bank’s mid-September deadline.

               55.            Several areas of GAAP required PRIDE’s management, and FSW’s

management, to disclose the impending violation by FSW of debt covenants that could

potentially obligate PRIDE as guarantor in PRIDE’s 2014 financial statements. For example:

                     a. ASC §460 “Guarantees” required disclosure of “…The events and
                        circumstances that would require the guarantor to perform under the
                        guarantee… The current status of the payment/performance risk of the
                        guarantee [and]… The maximum potential amount of future payments
                        (undiscounted) that the guarantor could be required to make under the
                        guarantee…”13

                     b. ASC §855 “Subsequent Events” states, “Some non-recognized subsequent
                        events may be of such a nature that they must be disclosed to keep the
                        financial statements from being misleading. For such events, an entity shall
                        disclose…the nature of the event [and] an estimate of its financial effect, or a
                        statement that such as estimate cannot be made.” 14

               56.            LaPorte’s 2014 audit failed to detect PRIDE’s departures from GAAP

noted above. LaPorte’s audit working papers contained documentation of the bank’s mid-

September deadline to submit audited financial statements; however, there is no indication that

LaPorte considered how missing this deadline could affect PRIDE’s financial statements.

LaPorte did not request that FSW obtain a bank waiver as it had done in the prior year audit.

LaPorte did not explain why it failed to investigate the circumstances surrounding the callable

debt guarantee despite having documentation of this audit issue in its working papers.

13
     See, ASC §460-10-50-4.
14
     See, ASC §855-10-50-2.

                                                Page 19 of 29
      Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 20 of 29



             57.          LaPorte failed to modify its audit opinion in 2014 for a material departure

from GAAP as required under AU-C §705.07.                   LaPorte also failed to comply with AU-C

§700.13 through AU-C §700.21.              Further, LaPorte failed to effectively execute generally

accepted auditing procedures for related party transactions and subsequent events as required by

AU-C §550.04 through AU-C §550.07 and AU-C §560.12 through AU-C §560.14. In addition,

the failures above resulted from LaPorte’s audit partners failures to properly 1) direct and

supervise the audit as required by AU-C §220.17; 2) review the audit as required by AU-C

§220.18 & §220.19; and 3) consult as required by AU-C §220.20.

                          Acceleration of Guaranteed Debt 2014 Audit Issue

             58.          In 2014, PRIDE’s management failed to disclose that the maturity date of

the FSW bank debt guaranteed by PRIDE was October 2015 and that uncertainties existed

regarding FSW’s ability to renew or refinance the guaranteed loan. In prior years, FSW’s loan

renewed annually for a period that extended the due date more than one year from the reporting

date. However, IberiaBank changed and reduced the maturity date to six months in April 2015.

Management sought to refinance FSW’s debt with JPMorgan Chase Bank, N.A. (“Chase”).

Chase performed lender due diligence on site at the same time and location where LaPorte

conducted its audit fieldwork. Chase completed its work prior to the completion of LaPorte’s

2014 audit. Chase’s report raised substantial uncertainties regarding FSW’s ability to replace the

IberiaBank debt guaranteed by PRIDE.15 As noted above, ASC §460 “Guarantees,” ASC §855

“Subsequent Events,” ASC §850 “Related Parties,” ASC §450 “Contingencies,” ASC §825

“Financial Instruments,” and ASC §815 “Consolidations” all required PRIDE’s management to

disclose the effects of FSW’s financial difficulties on PRIDE.
15
  See, e.g., “The quality of the books and records of FSW are not adequate to prepare a proper borrowing base for
Chase Bank. Limitations were noted in A/R, Inventory and Financial reporting…” Chase Field Examination Report,
BATES JPM000838.

                                                Page 20 of 29
      Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 21 of 29



              59.          LaPorte’s audit failed to detect PRIDE’s departures from GAAP noted

above. LaPorte’s audit working papers contained documentation of IberiaBank changing the

maturity date of the FSW loan guaranteed by PRIDE from one year to six months meaning FSW

needed to secure replacement debt by October 2015. Banks typically shorten the term at renewal

as opposed to terminating a credit line in order to give borrowers and their guarantors time to

obtain replacement debt. This is commonly known as the bank “slow walking” the customer out

of the bank. LaPorte auditors knew or should have known that Chase completed its lender due

diligence before the date of the 2014 LaPorte audit report. However, LaPorte’s 2014 audit

working papers showed no investigation into Chase’s due diligence or FSW’s ability to obtain

replacement debt.        The working papers also did not contain audit evidence 16 that LaPorte

considered the potential impact of FSW being “slow walked” out of IberiaBank without securing

a replacement lender on PRIDE – which obviously would (and did) cause a financial disaster.

Moreover, LaPorte did not explain why it did not perform any of the above, despite having

documentation of the audit issue in its working papers.

              60.          LaPorte failed to modify its audit opinion in 2014 for a material departure

from GAAP as required under AU-C §705.07.                     LaPorte also failed to comply with AU-C

§700.13 through AU-C §700.21. LaPorte also failed to effectively execute generally accepted

auditing procedures for related party transactions and subsequent events as required by AU-C

§550.04 through AU-C §550.07 and AU-C §560.12 through AU-C §560.14. In addition, the

failures above resulted from LaPorte’s audit partners failures to properly 1) direct and supervise



16
   See e.g., AU-C 230.02 which states, “Audit documentation that meets the requirements of this section and the
specific documentation requirements of other relevant AU-C sections provides a. evidence of the auditor’s basis for
a conclusion about the achievement of the overall objectives of the audit; and b. evidence that the audit was planned
and performed in accordance with generally accepted auditing standards in accordance with generally accepted
auditing standards (GAAS) and applicable legal and regulatory requirements.”

                                                  Page 21 of 29
         Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 22 of 29



the audit as required by AU-C §220.17; 2) review the audit as required by AU-C §220.18 &

§220.19; and 3) consult as required by AU-C §220.20.


                                   Going Concern Uncertainty Audit Issue

               61.            Moreover, PRIDE’s management failed to disclose its evaluation of and

plan to address warning signs regarding PRIDE’s ability to continue as a going concern. There

were red flags that clearly indicated that PRIDE might not be able to meet its obligations as they

came due as of LaPorte’s audit report date of September 14, 2014. For example, FSW debt

guaranteed by PRIDE was maturing in 30 days, and FSW had no means to pay the debt when

due. In addition, FSW management would violate its bank-reporting deadline for this debt on

September 15, 2014, which placed the loan in technical default. Moreover, PRIDE had no

collateral (letter of credit or equivalent) to support its guarantee of FSW vendor credit, which

was required by PRIDE’s Shareholder Agreement.

               62.            ASC §205 “Presentation of Financial Statements” required PRIDE

management to evaluate these conditions and make disclosures regarding its evaluation of and

plans related to addressing these conditions. For example:

                     a. “Management shall evaluate relevant whether conditions and events,
                        considered in the aggregate, indicate that it is probable that an entity will be
                        unable to meet its obligations as they become due within one year after the
                        date that the financial statements are issued…” 17

                     b. “Management’s evaluation shall be based on relevant conditions and events
                        that are known and reasonably knowable at the date that the financial
                        statements are issued.”18

                     c. PRIDE management was required to disclose “Principal conditions or events
                        that raised substantial doubt about the entity’s ability to continue as a going
                        concern (before consideration of management’s plans)… Management’s
17
     See, ASC §205-40-50-4.
18
     See, ASC §205-40-50-3.

                                                Page 22 of 29
      Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 23 of 29



                     evaluation of the significance of those conditions or events in relation to the
                     entity’s ability to meet its obligations…” and “Management’s plans that
                     alleviated substantial doubt…” or “Management’s plans that are intended to
                     mitigate the conditions…”19

             63.         LaPorte’s 2014 audit failed to detect the departures from GAAP noted

above. LaPorte’s 2014 audit strategy did not contain procedures designed to address PRIDE’s

ability to continue as a going concern – despite its having knowledge of the various financial

difficulties discussed above.20 Moreover, LaPorte failed to respond and expand its audit plan to

investigate unfavorable developments that occurred prior to the release of its audit opinion on

PRIDE’s 2014 financial statements.

             64.         LaPorte failed to modify its audit opinion in 2014 for a material departure

from GAAP as required under AU-C §705.07.                   LaPorte also failed to comply with AU-C

§700.13 through AU-C §700.21. LaPorte’s audit failed to execute generally accepted auditing

procedures required to evaluate PRIDE’s ability to continue as a going concern as required by

AU-C §570 despite the numerous warning signs of financial distress that are documented in

LaPorte’s 2014 audit working papers.             LaPorte also failed to effectively execute generally

accepted auditing procedures for related party transactions and subsequent events as required by

AU-C §550.04 through AU-C §550.07 and AU-C §560.12 through AU-C §560.14. In addition,

the failures above resulted from LaPorte’s audit partners failures to properly 1) direct and




19
  See, ASC § 205-40-50-13 and 14.
20
   Tufts testified that “nothing came to our attention that raised substantial doubt regarding FSW’s ability to
maintain operations for one year from the balance sheet date” (12/31/2014). On the Summary of Significant Audit
Findings and Issues, Anthony Rutledge (“Rutledge”) of LaPorte answered “No” to the inquiry about whether there
were any conditions or events that indicated substantial doubt about the entity’s ability to continue as a going
concern. Rutledge recorded his “No” response regarding going concern on August 25, 2015. Tracy Tufts (“Tufts”)
reviewed the Summary of Significant Audit Findings and Issues on September 10, 2015, and Cheryl Haspel
(“Haspel”) of LaPorte reviewed it on October 14, 2015. See, the Corporate Deposition of LaPorte page 119 and
Exhibit 16 of the Corporate Deposition of LaPorte, bates stamps PRIDE 00005118-5124.


                                                Page 23 of 29
      Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 24 of 29



supervise the audit as required by AU-C §220.17; 2) review the audit as required by AU-C

§220.18 & §220.19; and 3) consult as required by AU-C §220.20.


           Failure to Plan, Direct, Supervise & Review PRIDE’s Audits Engagements

             65.          Each of the previously mentioned audit failures resulted from LaPorte’s

audit partners failure to properly 1) plan the audits as required by AU-C §300; 2) direct and

supervise the audits as required by AU-C §220.17; 3) review the audits as required by AU-C

§220.18 & §220.19; and 4) properly consult as required by AU-C §220.20. For example:

                   a. Rutledge, Manager, prepared the audit plan on June 15, 2015 and Jaclyn

                      Broussard (“Broussard”), Senior Manager, reviewed and approved the plan on

                      July 20, 2015. However, Daniel Williams (“Williams”), Partner, did not

                      review the audit planning until September 2, 2015 and Haspel, Independent

                      Reviewer, did not review the audit planning or audit fieldwork until

                      September 15, 2015.21

                   b. Audit fieldwork was largely completed by July 20, 2015 based on the review

                      of Broussard, Senior Manager. However, Williams, Partner, did not review

                      the audit fieldwork until the early-September 2015 timeframe.                   LaPorte’s

                      working papers contain no evidence22 that Williams, Partner, was involved in

                      planning, directing or supervising the 2014 audit of PRIDE as the audit was

                      performed.




21
   The 2014 audit report was finalized on September 14, 2015. Audit working papers indicate that Haspel’s
independent review of the 2014 audit program was not complete prior to the issuance of the 2014 audit report. See,
PRIDE 00070252 and PRIDE 00070087.

                                                Page 24 of 29
      Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 25 of 29



                  c. LaPorte’s audit working papers also contain no meaningful evidence 22 that

                      Tufts, Partner, participated in directing, supervising or finalizing LaPorte’s

                      2014 audit of PRIDE.22, 23

                  d. LaPorte failed to consult with accounting technical resources in its 2014 audit

                      regarding PRIDE’s failure to consolidate FSW, failure to disclose that the

                      FSW debt was callable, failure to disclose the acceleration of the FSW debt’s

                      maturity date and failure to disclose PRIDE’s collateral policy violation by

                      FSW.

                  e. LaPorte failed to consult with audit technical resources regarding failing to

                      audit member collateral and failing to evaluate PRIDE’s ability to continue as

                      a going concern and related disclosures.

                  f. According to LaPorte’s internal policies, the engagement leader should

                      “assure that the engagement is planned on a timely basis, fieldwork is

                      controlled, and the required reviews take place on a timely basis.”                       Yet,

                      Williams and Tufts, Partners, only spent 3.25 hours on planning, or 1.2% of

                      the total time, and 15 minutes supervising fieldwork. Further, Tufts spent

                      only 15 minutes reviewing the audit at the end of the engagement. 24


22
   See, e.g., Bates numbers PRIDE 00069854, PRIDE 00069859, PRIDE 00069901, PRIDE 00069908, PRIDE
00069914, PRIDE 00069920, PRIDE 00069928, PRIDE 00069948, PRIDE 00069953, PRIDE 00069979, PRIDE
00069985, PRIDE 00070003, PRIDE 00070010, PRIDE 00070020, PRIDE 00070087, PRIDE 00070252, PRIDE
00070410, PRIDE 00070469, PRIDE 00072347, PRIDE 00073730, PRIDE 00073744, PRIDE 00073893, PRIDE
00074152, PRIDE 00074175 and PRIDE 00074200.
23
   Tufts testified that Rutledge should have gone back and corrected his response in the FSW 0160 Summary of
Significant Audit Findings or Issues regarding whether the financial statements were restated to correct a prior
period error. Rutledge responded, “No” to question no. 3 under Accounting Matters (“were the financial statements
restated during the current period to correct a prior period error”). Tufts admitted that LaPorte’s answer in the form
“should have been corrected” to respond “Yes” because prior period errors in FSW’s financial statements regarding
rebate revenue were, in fact, corrected. See, the Corporate Deposition of LaPorte pages 223-226 and Exhibit 16 of
the Corporate Deposition of LaPorte, bates stamps PRIDE 00005118-5124.
24
   See bates LAPORTE SUPPLEMENTAL PRODUCTION 000291 - 000308 and 000355 of “01-31-2019
LAPORTE SUPPLEMENTAL PRODUCTION 10448642xA8A8F (1).pdf.”

                                                  Page 25 of 29
      Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 26 of 29



                 g. Tufts delegated final review of the 2013 and 2014 PRIDE audits to Williams,

                      Partner. 25 Williams did not participate in the 2014 fieldwork, and as shown in

                      the LaPorte time records, he had very little involvement in planning. Tufts

                      testified that due to scheduling and timing she did not have time to review the

                      PRIDE file.26 Tufts was the engagement director on the PRIDE audits, and

                      she testified that she was “responsible for the engagement which means

                      scheduling, planning and reviewing the file.”27 For the 2014 PRIDE audit,

                      Tufts was too busy and did not have time to work on the PRIDE audit, and she

                      brought in Williams to do the review. 28

                 h. LaPorte was aware of PRIDE’s $10 million guaranty of FSW’s line of credit.

                      Tufts testified that she was aware of the guaranty, and that it was identified in

                      the   footnotes     to    PRIDE’s      financial   statements   (See   Footnote   5,

                      Commitments). Although PRIDE had guaranteed $10 million of FSW’s line

                      of credit with IberiaBank, Tufts testified that she did not know whether the

                      PRIDE board would have an interest in the financial status of FSW. Tufts

                      explained that PRIDE “management did not inform us or let us know that--

                      PRIDE would be relying on our audit opinion of FSW.”29 This statement by

                      Tufts makes no sense because LaPorte’s work papers supporting its 2014

                      audit of PRIDE are replete with references to the fact that FSW is a related

                      party, a major customer and that PRIDE guaranteed FSW’s debt.



25
   See, the Corporate Deposition of LaPorte pages 52-54.
26
   See, the Corporate Deposition of LaPorte pages 51-52, 61-62.
27
   See, the Corporate Deposition of LaPorte pages 52-53.
28
   See, the Corporate Deposition of LaPorte pages 61-62.
29
   See, the Corporate Deposition of LaPorte pages 75-76, 78.

                                                 Page 26 of 29
       Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 27 of 29



                                      COUNT II.
                            NEGLIGENT MISREPRESENTATION

            Plaintiff PRIDE re-alleges the foregoing paragraphs and incorporates them herein as

            if fully set forth verbatim. Defendant LaPorte in the course of its profession as

            auditors in which it has a pecuniary interest, supplied false information for the

            guidance of PRIDE and its Board of Directors and Members in their business

            transactions.

            66.        LaPorte, as auditors for PRIDE, had a legal duty to supply correct

information to PRIDE, and its members and Board of Directors. Defendant LaPorte breached its

duty and PRIDE and its’ Board of Directors and members suffered damages and pecuniary loss

as a result of the justifiable reliance by PRIDE upon the omissions and affirmative false

representations of Defendant LaPorte.

                                        COUNT III.
                                   BREACH OF CONTRACT
            67.        Plaintiff PRIDE re-alleges the foregoing paragraphs and incorporates them

herein as if fully set forth verbatim. The facts set out above demonstrate that Plaintiff and

LaPorte had a valid, written contract and that LaPorte materially breached that contract. The

essential elements of a breach of contract claim are (1) the obligor’s undertaking of an obligation

to perform, (2) the obligor failed to perform the obligation, and (3) the failure to perform resulted

in damages to the obligee. See La. Civ. Code art. 1994; Denham Homes, L.L.C. v. Teche Federal

Bank, 2014-1576 (La. App. 1 Cir. 9/19/15), 182 So.3d 108, 119; Favrot v. Favrot, 10–0986

(La.App. 4th Cir.2/9/11), 68 So.3d 1099, 1108–09, writ denied, 11–0636 (La.5/6/11), 62 So.3d

127.




                                           Page 27 of 29
     Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 28 of 29



           68.        Defendant LaPorte undertook an obligation to perform an audit of

PRIDE’s financial statements for the years ended in December 31, 2013 and December 31, 2014.

In connection with this obligation, LaPorte promised to timely communicate, in writing, their

discovery of any fraud causing a material misstatement of the financial statements, any instances

of noncompliance with laws and regulations that might come to their attention, any significant

deficiencies or material weaknesses in internal control that might become known to them during

the course of the audit, and any other matters arising from the audit deemed significant and

relevant to the Board and the members of PRIDE in their oversight of the financial reporting

process. LaPorte failed to perform its obligation by failing to detect that PRIDE’s financial

statements were materially misstated and not presented in conformity with GAAP.        LaPorte’s

failures resulted in damages in excess of $30 million incurred by PRIDE.

                                            VII.
                                          DAMAGES

           69.        As a result of the acts and omissions and breaches of the applicable

standard of care owed by LaPorte and the other Defendants to PRIDE, negligent

misrepresentations made by Defendants and the breach of contract by LaPorte, PRIDE has

sustained damages in excess of $30 million

       WHEREFORE, PRIDE demands a jury trial and seeks a judgment in its favor and against

Defendants LaPorte, A Professional Accounting Corporation, Cheryl Haspel, Tracy Tufts,

Anthony M. Rutledge, Terri Troyer, Michael Simon and Continental Casualty Company, on all

claims, and for an award of all damages caused by Defendants as stated above and as may




                                         Page 28 of 29
     Case 2:19-cv-10163-WBV-JVM Document 1 Filed 05/07/19 Page 29 of 29



be shown at the time of the trial, including interest and all cost; PRIDE further prays for such

other and further relief to which it may be entitled and as this Court deems appropriate.

                                      Respectfully submitted,


                                        /s/ R. Joshua Koch_____________
                                      R. JOSHUA KOCH, JR. (#07767)
                                      KOCH & SCHMIDT, LLC
                                      650 Poydras Street, Suite 2660
                                      New Orleans, Louisiana 70130
                                      Telephone: (504) 208-9040
                                      Facsimile: (504) 208-9041
                                      jkoch@kochschmidt.com

                                      Attorneys for Plaintiff
                                      PRIDE Centric Resources, Inc.




                                          Page 29 of 29
